Law Office of Meredith S. Heller PLLC                                     99 Park Avenue, Penthouse Suite
www.mshellerlaw.com                                                                   New York, NY 10016
                                                                                    Phone: (646) 661-1808
                                                                                       Fax: (646) 661-1746
                                                                               msheller@mshellerlaw.com

                                                                                            Of Counsel:
                                                                                        Susan Thorn, Esq.
                                                                                 sthorn@mshellerlaw.com

July 9, 2021
                                          6RRUGHUHG
VIA ECF
Honorable Alvin K. Hellerstein            V+RQ$OYLQ.+HOOHUVWHLQ
United States District Court Judge        -XO\
Southern District of New York
500 Pearl Street
New York, New York 10007

RE:     United States v. Medina (Denny Bautista)
        21-cr-377 (AKH)

Dear Judge Hellerstein:

        This letter is submitted on behalf of my client, Denny Bautista, to request an extension of
one week, until Friday, July 16, 2021, to fully satisfy the terms of his pretrial release. This is Mr.
Bautista’s first request for an extension. Mr. Bautista was arraigned on Friday, July 2, 2021, and
was released on a $10,000.00 personal recognizance bond. The terms of his bond required him
to surrender his passport, abide by a curfew with electronic monitoring, and to get one
financially responsible person, his mother, to co-sign by July 9, 2021.

        Mr. Bautista has surrendered his passport and has electronic monitoring in place. His
mother has submitted her documentation and is scheduled to be interviewed on Monday, July
12th with a Spanish interpreter. The holiday weekend and Ms. Bautista’s health and schedule
made it too difficult for her to be interviewed by today.

        The government, through A.U.S.A. Matthew Weinberg, consents to this request.

        Therefore, it is respectfully requested that Mr. Bautista be granted an additional week,
until July 16, 2021, to fully comply with the terms of his release.

Respectfully submitted,


Meredith S. Heller

Cc:     A.U.S.A. Matthew Weinberg (via ECF)
